Citation Nr: 0929972	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the Veteran's net worth is excessive for the receipt 
of improved pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from May 1946 to May 1956, from June 1956 to June 1962, and 
from June 1966 to June 1968.

This matter arises from an administrative decision of July 
2006, whereby the Department of Veterans Affairs (VA) Pension 
Center in Milwaukee, Wisconsin stopped the payment of pension 
benefits effective January 1, 2006, after determining that 
the Veteran's net worth was excessive for the continued 
receipt of improved pension benefits.  

The Veteran requested a hearing in conjunction with the 
current claim.  In January 2009, however, the Veteran 
contacted VA in writing and withdrew his request for a 
hearing.  Thus, the Board finds the Veteran's request for a 
hearing in this case to be withdrawn.  38 C.F.R. § 20.704(d) 
(2008). 


FINDINGS OF FACT

1.  The Veteran, who is currently 80 years of age, resides in 
an assisted living facility with his spouse and is considered 
to be in need of aid and attendance of another person for VA 
pension purposes.  

2.  In 2005, the Veteran and his spouse received annual 
income from Social Security benefits, Alabama State 
retirement, and military retirement of approximately $58,756.  
Annual expenses totaled approximately $59,028.  

3.  The net worth of the estate for 2005 totaled $60,200.  
This amount included real property (excluding the Veteran's 
residence) worth $30,000; stocks worth $29,000; and bank 
deposits worth $1,200.  

4.  The Veteran's real property (excluding the Veteran's 
residence) could not be readily converted into cash without 
substantial sacrifice since it was owned by multiple 
individuals.

5.  It is not reasonable for VA to expect the Veteran and his 
spouse to deplete a portion of the total estate to pay for 
the Veteran's maintenance.


CONCLUSION OF LAW

The corpus of the Veteran's estate does not preclude 
entitlement to improved pension benefits.  38 U.S.C.A. § 
1522(a) (West 2002); 38 C.F.R. §§ 3.274, 3.275 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case contends that VA erroneously 
terminated his entitlement to improved pension benefits after 
determining that his net worth was excessive.  The Veteran 
also asserts that the value of the real property (excluding 
the Veteran's residence) in question was over-valued and not 
easily convertible into cash.  See April 2008 VA Form 9 
(Appeal to Board of Veterans' Appeals).  In this regard, the 
Veteran submitted evidence that the real property in question 
was co-owned by the Veteran's spouse and her siblings.

The Veteran was originally awarded non-service-connected 
pension benefits and special monthly pension based on the 
need for aid and attendance of another person in a rating 
decision dated January 2002.  The RO assigned an effective 
date of December 19, 2001, the date of receipt of the 
original claim.  In May 2006, VA's Pension Center in 
Milwaukee, Wisconsin issued a corpus of estate determination 
in which it found that the Veteran's net worth was excessive, 
and thus, a bar to continued entitlement to improved pension 
benefits under the applicable regulations.  The Veteran was 
notified of this determination and timely perfected this 
appeal.
Under the applicable criteria, pension payable to a veteran 
shall be denied or discontinued when the corpus of the estate 
of the Veteran or, if the Veteran has a spouse, the corpus of 
the estates of the Veteran and of the Veteran's spouse, is 
such that under all the circumstances, including 
consideration of the annual income of the Veteran and the 
Veteran's spouse, it is reasonable that some part of the 
corpus of such estates be consumed for the Veteran's 
maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 
3.274(a) (2008).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the Veteran, except the Veteran's 
dwelling (single family unit), including a reasonable lot 
area and personal effects suitable to and consistent with the 
Veteran's reasonable mode of life.  38 C.F.R. § 3.275(b) 
(2008).  

In determining whether some part of the combined estate will 
be consumed for the Veteran's maintenance, consideration will 
be given to the amount of the Veteran's income together with 
the following:  whether the property can be readily converted 
into cash at no substantial sacrifice; life expectancy; 
number of dependents; and potential rate of depletion, 
including unusual medical expenses for the Veteran and his 
dependents.  38 C.F.R. § 3.275(d).  

These requirements are central in the concept of the pension 
program, which is intended to aid veterans who are unable to 
provide themselves with the basic necessities.  Consideration 
of the abovementioned factors is necessary since it is 
inconsistent with the pension program to allow veterans to 
collect a pension while simultaneously retaining a sizable 
estate.  The Board recognizes that the guidelines set forth 
above are just that; there are no precise determinants for 
assessing what size estate precludes payment of pension 
benefits.

In March 2006, the Veteran submitted VA Form 21-0516 
(Improved Pension Eligibility Verification Report (EVR)).  
Specifically, the Veteran reported that in 2005, he and his 
spouse had a monthly income of $4,890.01.  This amount 
included payments related to Social Security ($1,975.50); 
Alabama State retirement ($1,265.51), and military retirement 
($1,649).  The Veteran also reported earning an additional 
$35 as a result of interest and dividends.  Accordingly, the 
Veteran's annual income for 2005 was $58,715.12 ($4890.01 x 
12 + 35).  The Veteran and his spouse indicated on the same 
form that their net worth was $60,100.  This amount included 
$600 each in interest-bearing bank accounts; $14,500 each in 
stocks, bonds, mutual funds, etc.; and $30,000 worth of real 
property (excluding the Veteran's residence).  The Veteran 
also claimed $57,577.78 worth of unreimbursed medical 
expenses during 2005.  See also May 2006 Medical Expense 
Report.  It was noted that the Veteran had no other 
dependents besides his spouse.

The most recent corpus of estate determination conducted in 
May 2006 revealed that the Veteran and his spouse had assets 
totaling $60,200.  Included in this amount was $30,000 worth 
of real property (excluding the Veteran's residence); $29,000 
in stock; and $1,200 in bank deposits.  It was further noted 
that their monthly income was $4,896.34.  This amount 
included $1,976 in Social Security benefits; $2,914.51 in 
Alabama State and military retirements; and $5.83 in interest 
and dividends.  Their monthly expenses were approximately 
$4,919.  A notation on the corpus of estate determination 
found that the annual income was approximately $58,756 while 
the annual expenses were approximately $59,028.  This 
corresponded to an annual net loss of approximately $272.  

In October 2006, the Veteran and his spouse submitted a 
revised EVR which showed that they had a monthly income of 
$4,242.  This amount included payments related to Social 
Security benefits ($1,741); Alabama State retirement 
($1,175), and military retirement ($1,326).  The Veteran and 
his spouse also reported earning an additional $155 as a 
result of interest and dividends.  Accordingly, the Veteran's 
annual income for 2006 was $51,059 ($4,242 x 12 + 155).  The 
Veteran indicated on the same form that his net worth was 
$30,320.  This amount included $320 in cash/non-interest-
bearing bank accounts; and $30,000 worth of real property 
(excluding the Veteran's residence).  Effective January 1, 
2007, VA determined that the Veteran's net worth was such 
that he was once again entitled to VA improved pension 
benefits.  It was, however, noted that the Veteran owed VA 
money as a result of an overpayment and that part or all of 
his pension check would be applied towards the outstanding 
debt.  
The Board notes that the Veteran and his spouse have been 
residents of an assisted living facility at least since 
December 2001.  The May 2006 corpus of estate determination 
indicated that the Veteran was 76 years old at that time and 
had a life expectancy of 9.9 years.  It was further noted 
that the spouse's life expectancy was 14.4 years.  

Initially, the Board notes that it is essentially undisputed 
that the Veteran's net worth was $60,200 at the time that the 
improved pension benefits were terminated.  While the March 
2006 EVR submitted by the Veteran indicated that his net 
worth was slightly less than this amount, neither the Veteran 
nor VA has disputed the figures contained in the most recent 
corpus of estate determination.  As noted above, however, the 
Veteran indicated in his substantive appeal that the value of 
the real property in question (excluding the Veteran's 
residence) was not readily convertible to cash since it was 
co-owned by his spouse and her siblings.  Thus, the Veteran 
contends that the estimated value of the real property 
($30,000) should not be included when determining net worth 
for the period of time in question.  The Board agrees.

At the time that VA terminated the Veteran's improved pension 
benefits, it was noted that the Veteran and his spouse had a 
net worth of $60,200.  See May 2006 corpus of estate 
determination.  Included in this amount was $30,000 for real 
property (excluding the Veteran's residence).  Id.  Moreover, 
it was noted that the Veteran and his spouse spent, on 
average, approximately $272 more then they earned annually.  

The applicable regulations make clear that in determining 
whether some part of the combined estate will be consumed for 
the Veteran's maintenance, consideration will be given to the 
amount of the Veteran's income as well as whether any real 
property (excluding the Veteran's residence) can be readily 
converted into cash at no substantial sacrifice, among other 
factors.  38 C.F.R. § 3.275(d).  Here, the figures contained 
in the May 2006 corpus of estate determination showed that 
the expenses of the Veteran and his spouse exceeded their 
income and that their net worth was derived solely from 
interest-bearing bank accounts, stocks, bonds, mutual funds, 
etc., and real property (excluding the Veteran's residence).
In light of the fact that the value of the real property in 
question (excluding the Veteran's residence) used to 
calculate net worth was co-owned by multiple individuals, the 
Board finds that neither the Veteran nor his spouse could 
have readily converted this asset into cash without 
substantial sacrifice.  Consequently, the value of the real 
property ($30,000) should be excluded in calculating the 
Veteran's net worth for the period of time in question.  As a 
result, excluding the value of the real property when 
calculating the net worth of the estate for 2005 reveals that 
the net worth was $30,200 ($60,200 - 30,000).  

At the time that VA reinstated the Veteran's improved pension 
benefits, it essentially relied on information provided by 
the Veteran contained in both the May and October 2006 EVRs.  
While the Veteran's monthly income and medical expenses 
varied slightly during this period of time, the most 
significant difference noted in the October 2006 EVR was that 
the Veteran's net worth was $30,320, and this included the 
real property discussed above.  The Veteran reported that he 
and his spouse then had no stocks, bonds, mutual funds, etc.  
Based on these calculations, VA determined that the Veteran's 
net worth was such that he was once again entitled to 
improved pension benefits, effective January 1, 2007. 

Given the minimal fluctuation in the Veteran's monthly income 
and medical expenses at the time of the submission of the May 
and October 2006 EVRs, VA's determination to terminate and/or 
reinstate improved pension benefits hinged almost exclusively 
on the Veteran's net worth.  However, as described above, the 
Veteran's net worth was inaccurately calculated in the May 
2006 corpus of estate determination because it included 
consideration of real property (excluding the Veteran's 
residence) that was co-owned by multiple individuals, 
including the Veteran's spouse.  Although there is no 
evidence of record to show that the Veteran or his spouse 
attempted to sell this property, the simple fact that it was 
co-owned by more than one individual suggests that it could 
not have been readily converted into cash at no substantial 
sacrifice to the Veteran or his spouse.  

In this case when the rate of depletion is considered along 
with the size of the estate, there is a significant element 
of doubt as to whether the estate was so excessive as to 
constitute a bar to the payment of pension.  Thus, resolving 
all doubt in the Veteran's favor, the Board finds that the 
corpus of the Veteran's estate does not preclude entitlement 
to improved pension benefits.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

As to the matter of whether the Veteran's net worth is a bar 
to the receipt of improved pension benefits, the appeal is 
granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


